Name: Council Regulation (EEC) No 3152/90 of 29 October 1990 increasing the volume of the Community tariff quota opened by Regulation (EEC) No 1054/90 for gas oil of low sulphur content
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 302/54 Official Journal of the European Communities 31 . 10. 90 COUNCIL REGULATION (EEC) No 3152/90 of 29 October 1990 increasing the volume of the Community tariff quota opened by Regulation (EEC) No 1054/90 for gas oil of low sulphur content THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas by Regulation (EEC) No 1054/90 (l), the Council opened for the period from 1 May to 31 December 1990 a Community tariff quota at zero duty for gas oil of low sulphur content falling within CN code ex 2710 00 69, the volume of which was provisionally set at 3 500 000 tonnes ; Whereas, on the basis of the latest statistics concerning this product for the current year, it is estimated that the Community's immediate additional requirements for imports from third countries total 5 000 000 tonnes ; whereas this quota volume should be increased by that amount to cover those requirements, HAS ADOPTED THIS REGULATION : Article 1 The volume of the Community tariff quota opened by Regulation (EEC) No 1054/90 for gas oil of low sulphur content falling within CN code ex 2710 00 69 shall be raised from 3 500 000 to 8 500 000 tonnes. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 29 October 1990. For the Council The President G. RUFFOLO (') OJ No L 108, 28 . 4. 1990, p. 7.